Citation Nr: 1622785	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  14-26 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for a lumbar spine disorder.

2. Entitlement to service connection for a bilateral ankle disorder.

3. Entitlement to service connection for a bilateral leg disorder, to include radiculopathy secondary to a lumbar spine disorder.

4. Entitlement to an initial compensable rating for bilateral hearing loss.

5. Entitlement to an initial rating in excess of 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to January 1993.  The Veteran then served with the California Army National Guard from January 1993 to June 2012.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The record reflects that in January 2014, the Veteran was contacted by telephone and he expressed intent to withdraw his claim for an increased initial rating for tinnitus.  However, he did not expressly do so in writing.  Consequently, the Board finds that the appeal has not been withdrawn pursuant to 38 C.F.R. § 20.204(a) and that it retains jurisdiction to decide the claim.

The Board also notes that the Veteran was scheduled for a requested Board hearing to be conducted in June 2015.  He did not report for that hearing, and his request is considered withdrawn.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), has been raised by the record in a June 2014 Form 9 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for a lumbar spine disorder, bilateral ankle disorder and bilateral leg disorder, to include radiculopathy secondary to a lumbar spine disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  Throughout the entire appeal period, the Veteran has manifested no worse than level I hearing in the right ear, and no worse than level I hearing in the left ear; he has manifested no worse than 96 percent speech discrimination in the right ear, and no worse than 94 percent speech discrimination in the left ear.
 
2.  The Veteran's tinnitus is evaluated at the maximum schedular rating available for that disorder.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2015).

2.  The criteria for an initial evaluation in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.87, Diagnostic Code 6260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The appeal of an initial rating is a downstream issue and additional notice under 38 U.S.C.A. § 5103(a) is not required.  38 C.F.R. § 3.159(b)(3) (2015); Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Board notes that the Veteran received the notice to which he is entitled under 38 U.S.C.A. §§ 5103A and 7015.  Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the May 2014 statement of the case.  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  The appellant has not referred to any additional, unobtained, relevant, or other available evidence.  VA has obtained examinations with respect to the Veteran's claims that occurred in June 2013.  The Board has reviewed the examination reports, and finds that they are adequate.  Thus, the Board finds that the VA has satisfied the duty to assist provisions of law with regard to the claims for increased ratings.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Initial Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Staged ratings are appropriate for an increase rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

Bilateral Hearing Loss

The criteria for rating hearing impairment require the consideration of the results of examinations using controlled speech discrimination tests (Maryland CNC) with the results of puretone audiometry tests.  The results are charted on Table VI and Table VII, as set forth in the Rating Schedule.  In order to establish entitlement to a higher rating for hearing loss it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average puretone decibel loss are met. 38 C.F.R. § 4.85 (2015). 

Hearing tests will be conducted without hearing aids.  When the puretone threshold at 1000, 2000, 3000, and 4000 Hertz are each 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, those exceptional patterns of hearing require different methods of rating.  38 C.F.R. § 4.86 (2015).

The Veteran was granted service connection for hearing loss and assigned an effective date of October 18, 2011, the date he filed his claim.  The Veteran's service treatment records (STRs) include an audiological examination conducted in May 2011.  The puretone thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
RIGHT
10
5
15
50
LEFT
10
5
30
75

The average puretone threshold in the right ear was 20 decibels and 30 decibels in the left ear.  Speech audiometry testing speech recognition ability was not conducted during this examination.  

On VA audiological examination in June 2013, puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
10
20
55
LEFT
20
10
35
70

The average puretone threshold in the right ear was 25 decibels and 34 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 percent in the left ear.  

Turning to the results of the May 2011 STR examination, the findings correlate to a designation of level I in the right ear, and level I in the left ear.  Those results, when applied to Table VII, provide for a noncompensable rating under Diagnostic Code 6100.

Turning to the results of the June 2013 VA examination, the findings also correlate to a designation of level I in the right ear, and level I in the left ear.  Thus, those results provide for a noncompensable rating under Diagnostic Code 6100.

In sum, the examinations document that the bilateral hearing loss was not compensable during any period involved in this appeal.  Consequently, the preponderance of the evidence is against an initial compensable rating.

The Board emphasizes that disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Here, a mechanical application of the rating schedule results in no more than a 10 percent rating under Diagnostic Code 6100 during the entire appeal period.  To the extent that he may argue or suggest that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make that assertion.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for a higher initial rating at any point involved in this appeal.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

The Veteran asserts that his service connected tinnitus warrants a higher disability rating.  

The Veteran's tinnitus is rated as 10 percent disabling under Diagnostic Code 6260.  Under that diagnostic code, a single 10 percent rating is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  The maximum schedular rating available for tinnitus is 10 percent.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87 (2015); Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006); VAOPGCPREC 2-2003.  As the maximum schedular rating under Diagnostic Code 6260 has been reached, a higher schedular rating is not available and his claim for a higher schedular rating must be denied.

Extraschedular Consideration

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

The Board finds that referral for extraschedular consideration is not warranted.  The evidence of record shows that, throughout the period on appeal, the Veteran's service-connected disabilities were adequately contemplated by the regular schedule rating criteria.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected hearing loss and tinnitus, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders.  Although the June 2013 examiner noted that the hearing loss impacts the ordinary conditions of life, the only example of this was the Veteran's report that hearing difficulties cause friction with his wife.  The Board finds that hearing difficulties are reasonably contemplated by the schedular criteria, because, although the rating criteria is set forth in terms of puretone decibel loss and speech discrimination deficiencies, those values are obviously metric indicators of decreased auditory acuity and the necessary results of such indicators.  The Board consequently finds that experiencing difficulty hearing, and the resultant consequences whether at work or at home, is contemplated by the rating criteria

As for the tinnitus, merely because the rating schedule does not provide for a higher rating for a disorder does not invite eligibility for an extraschedular rating.  The Veteran has not identified any symptoms of his tinnitus that are not contemplated by the rating criteria.

Consequently, the Board finds that referral for extraschedular consideration is not required.  The schedular rating criteria also provide for higher ratings for more severe symptomatology, which are not shown.  Therefore, there is no need to consider the downstream consideration of whether there is marked interference with the Veteran's employment or frequent hospitalizations.  38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

Finally, the Board notes that the Veteran has not asserted that he was unemployable solely because of his service-connected disabilities during this period.  Thus, the Board finds that an implied claim for a total disability rating based on unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).



ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.

Entitlement to an initial rating in excess of 10 percent for tinnitus is denied.


REMAND

The Board finds that a remand is necessary in order to afford the Veteran adequate VA examinations.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  The medical examination provided must be thorough and contemporaneous and consider prior medical examination and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).

The June 2013 VA examiner opined that the Veteran's ankle and lumbar spine disorders were "less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  To support this conclusion, the examiner found that the Veteran's ankle and back pain were not etiologically related to the Veteran's claim that he jumped off Bradley fighting vehicles while carrying heavy loads.  The examiner came to this conclusion based on the fact that the Veteran did not report this during his VA examination and that the claimed activity was not noted in the claims file.  Regarding the Veteran's ankle, the examiner determined that the Veteran does not have "true ankle pain."  The examiner further found that there were no reports of complaints of back pain in the Veteran's claims file.  Finally, the examiner determined that the Veteran's back problems were more likely secondary to age and not due to events between 1989 and 1993.  

First, the examiner's finding that the Veteran's ankle and lumbar spine disorders were not etiologically related to jumping off armored vehicles simply because the Veteran did not report this during his examination and/or the fact that such activities were not noted in the claims file is inadequate.  Despite the fact that the Veteran did not report this incident at the time of his VA examination, the record does contain statements by the Veteran stating he injured his back and ankles in such a manner.  The Board recognizes that lay evidence concerning onset and a history of symptoms during or after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  If, however, the examiner concludes that any lay statements are not credible or have less probative value than the contemporaneous medical evidence, such conclusions should be stated.

Second, the examiner's opinion must meaningfully address the symptoms, findings, and diagnoses found in the Veteran's service treatment records.  The Board notes that the Veteran's STR are replete with records concerning injuries involving the Veteran's bilateral ankles including fractures, sprains, pain and swelling.  In fact, the examiner noted those records in his examination report.  In addition, the examiner stated that there were no reports of complaints of back pain.  However, the record does contain such reports including a March 2002 STR showing that the Veteran reported recurrent lower back pain on an examination report, and a May 2011 pre-deployment health assessment in which the Veteran reported sciatica and right side leg pain and paresthesia.  In the May 2011 health assessment, the Veteran commented "still with low back right side pain, radiation down buttocks plus paresthesia to foot."  

Third, the Board notes that the Veteran served in the California National Guard between January 1993 and June 2012.  The Veteran's claims file also includes pertinent STRs from July 1997 to April 2012.  In determining that the Veteran's back problems were "not due to events between 1989 and 1993," the examination report indicates that only records pertaining to the Veteran's active duty from January 1989 to January 1993 were considered.  Therefore, the Board finds that these medical opinions were based on an inaccurate and incomplete record.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Regarding the Veteran's claim for a bilateral leg disorder, the examiner apparently suspended his examination when he initially concluded that any leg disorder was necessarily associated with the Veteran's lumbar spine disorder.  Thus, no medical opinion was rendered regarding this claim.

Accordingly, the Board finds that the Veteran should be scheduled for a VA examination to determine the nature and etiology of any lumbar spine, bilateral ankle and bilateral leg disorder.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Concerning the Veteran's National Guard time, the record contains a retirement points history statement showing periods of service from January 1993 to December 2011, a May 2012 medical determination memorandum and a June 2012 discharge order.  However, the Board notes that the VA has not verified the Veteran's ACDUTRA and INACDUTRA periods service regarding his National Guard time.  Thus, it is essential that the details about the character of the Veteran's military service be ascertained.  While the RO obtained the Veteran's retirement points statement, which documents active duty (AD) and inactive duty for training (IDT) points during his California Army National Guard service, to date the RO has not made a Formal Finding regarding the character of the Veteran's California Army National Guard military service, to include the exact dates of his active duty, ACDUTRA, and INACDUTRA periods.  This action must be accomplished before the claims can be decided on the merits.  Therefore, upon remand, the Board finds that additional development is required to determine the exact dates of any such military service.

Accordingly, the case is REMANDED for the following actions:

1. Request all VA treatment records from the Veteran's VA treatment facilities and all private treatment records from the Veteran not already associated with the file.

2. Make arrangements to verify any periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  Contact the National Personnel Records Center (NPRC) and the California Army National Guard Human Resource Command, and/or the appropriate service department, and request that (1) it verify the Veteran's complete periods of active service, active duty for training, and inactive duty training with the Army Reserve/ California Army National Guard and (2) forward all available service treatment records and service personnel records associated with such duty for incorporation into the record.   If the VA determines that these records are unavailable, issue a formal finding of unavailability and notify the Veteran and allow him the opportunity to submit any records in his possession. 

3. Following completion of steps one and two above, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of any lumbar spine disorder.  The examiner should review pertinent documents in the Veteran's claims file in connection with the examination and note in the examination report that such review has been accomplished.  All indicated studies should be completed.  Additionally, the examiner must consider Veteran's statements regarding onset of symptoms during service and continuity of symptomatology after service.  Dalton v. Nicholson, 21 Vat. App. 23 (2007).

The examiner should provide an opinion concerning the following:

Is it at least as likely as not (50 percent or greater probability) that any diagnosed lumbar spine disorder is related to the Veteran's active service?  The examiner must address service medical records and lay statements and a rationale for the opinion should be provided.

4. Following completion of steps one and two above, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of any bilateral leg disorder, to include radiculopathy secondary to a lumbar spine disorder.  The examiner should review pertinent documents in the Veteran's claims file in connection with the examination and note in the examination report that such review has been accomplished.  All indicated studies should be completed.  Additionally, the examiner must consider Veteran's statements regarding onset of symptoms during service and continuity of symptomatology after service.  Dalton v. Nicholson, 21 Vat. App. 23 (2007).

The examiner should provide an opinion concerning the following:

(a) Is it at least as likely as not (50 percent or greater probability) that any diagnosed bilateral leg disorder is related to the Veteran's active service?  The examiner must address service medical records and lay statements and a rationale for the opinion should be provided.

(b) Is it at least as likely as not (50 percent or greater probability) that any diagnosed bilateral leg disorder, to include radiculopathy, is secondary to a service-connected disability?  The examiner must address service medical records and lay statements and a rationale for the opinion should be provided.

5. Following completion of steps one and two above, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of any bilateral ankle disorder.  The examiner should review pertinent documents in the Veteran's claims file in connection with the examination and note in the examination report that such review has been accomplished.  All indicated studies should be completed.  Additionally, the examiner must consider Veteran's statements regarding onset of symptoms during service and continuity of symptomatology after service.  Dalton v. Nicholson, 21 Vat. App. 23 (2007).

The examiner should provide an opinion concerning the following:

Is it at least as likely as not (50 percent or greater probability) that any diagnosed bilateral ankle disorder is related to the Veteran's active service?  The examiner must address service medical records and lay statements and a rationale for the opinion should be provided.

6. Then, readjudicate the claims remaining on appeal.  If any decision remains adverse to the Veteran, issue a statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


